COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 VALERUS COMPRESSION SERVICES,                   §
 A TEXAS LIMITED PARTNERSHIP,
 and VALERUS COMPRESSION                         §
 SERVICES MANAGEMENT, LLC, A
 TEXAS LIMITED LIABILITY                         §               No. 08-13-00366-CV
 COMPANY, GENERAL PARTNER,
                                                 §                  Appeal from the
                   Appellants,
                                                 §           143rd Judicial District Court
 v.                                              §             of Reeves County, Texas
                                                 §             (TC#13-01-20290-CVR)
 REEVES COUNTY APPRAISAL
 DISTRICT and LOVING COUNTY                      §
 APPRAISAL DISTRICT,
                                                 §
                   Appellees.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that
part of the judgment declaring that TEX.TAX CODE ANN. §§ 23.1241 and 23.1242 are
unconstitutional as applied to Appellants’ compressors. We therefore reverse that part of the
judgment and render that these two statutes are not unconstitutional as applied in this case. In all
other respects, the trial court’s judgment is affirmed. We further order that Appellants and
Appellees each pay one half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.